Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
	This action is in response to claims filed 7/30/21. Claims 1-20 are pending and under examination.

Drawings
The grey-scale drawings are objected to because:
Figure 1: the legend uses the same shade of grey to identify multiple different groups. Further, these lines in the graph largely overlap, making it impossible to distinguish which lines are associated with which label.
Figures 2-5 and 12-15: the legend uses the same shade of grey to identify multiple different groups; T0 and 40-2W are the same color and so it is unclear from the drawing which is which.
Figures 6-8: the legend uses the same shade of grey to identify multiple different groups; T0 and FT-5C are the same color and so it is unclear from the drawing which is which.
Figure 9-11: the legend uses the same shade of grey to identify multiple different groups; T0 and A-7D are the same color and so it is unclear from the drawing which is which.
Figure 16: there is text/numbers on the line; however, this text/numbers overlap to the extent that they are illegible.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

It is further noted that color drawings have been submitted but with no corresponding petition to accept color drawings. Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In determining the range encompassed by the term "about", one must consider the context of the term as it is used in the specification and claims of the application. Ortho-McNeil Pharm., Inc. v. Caraco Pharm. Labs., Ltd., 476 F.3d 1321, 1326, 81 USPQ2d 1427, 1432 (Fed. Cir. 2007). InW.L. Gore & Associates, Inc.v.Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), the court held that a limitation defining the stretch rate of a plastic as “exceeding about 10% per second” is definite because infringement could clearly be assessed through the use of a stopwatch. However, no such objective measure exists here. The term “about” is used in the specification to “generally mean an acceptable degree of error for the quantity measured given the nature or precision of the measurement” (p.6). The term “acceptable” is itself a relative term, as the same value may be considered acceptable by one artisan but not another, leading to confusion as to the metes and bounds of the claim. For example, the specification suggests that an exemplary degree of error is within 20%. A value of “within 20%” may be objectively determined; however, it is unclear if a formulation within 20% would still infringe the claim if one were to deem this value an “unacceptable” deviation. Antibody formulations are well known in the art and often differ solely in changes to the amount of a given element (see ODP rejection below). Thus, relying on others to determine what is and is not an acceptable degree of error when these values are known to be varied is insufficient to clearly demarcate the bounds of the claim.
Therefore, claims 1-20 are indefinite.

Claims 9, 18, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim(s) currently use exemplary language (e.g. such as, optionally, preferably, in particular, etc.). Such language may or may not further limit the claim and so causes confusion over the claim scope. See MPEP § 2173.05(d) which states that “[d]escription of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim". 
In one interpretation, “preferably” and “more preferably” are exemplary and not meant to limit the claim. In this case, however, it would then be unclear why the language exists at all, as claims are meant to set forth the limitations for protection being sought.
In another, these are additional limitations. However, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). Setting forth progressively narrower ranges leads to confusion as to the claim scope being sought. It is possible that these are alternatives in a Markush group, in which case the narrower ranges fail to provide any additional limitations since these ranges are encompassed by the larger range. It is also possible that “more preferably” is akin to “wherein the range is”, essentially setting out a genus (the broad range) but requiring the claim is limited to the species (the narrow range.
There also exists indefiniteness in how “preferably” is used within the claim. For example, claim 18 states “about 10-40 mM, preferably about 20 mM histidine/histidine hydrochloride buffer”. Given the placement of the comma, one interpretation is that “about 20 mM histidine/histidine hydrochloride buffer” is preferable to “about 10-40 mM” of some unclaimed element. It is also possible that this 10-40 mM is modified by “buffer”, i.e., any buffer, while the histidine components are merely preferable. Finally, the claim may be limiting the buffer to histidine but still including the range of 10-40 mM or else might be limiting the formulation to specifically 20mM.
A similar deficiency exists in claim 20. The method broadly claims a method of inhibiting opening of Cx43 hemichannels. However, the method “preferably” does so to treat certain diseases. It is unclear if treatment is a requirement of the method or not; if not, it is unclear why the language exists in the claim at all.
MPEP § 2173.02 (II) states that one of the purposes of examination under 35 USC § 112, second paragraph is to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. See, e.g., Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000). See also In re Larsen, No. 01-1092 (Fed. Cir. May 9, 2001) (unpublished). If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112, second paragraph, would be appropriate. See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993). In this case, the use of, e.g., “preferably” leads to confusion as to what language is meant to be a claim limitation and what language is not. Further, it is unclear why the language exists in the claim if it is not a limitation and further unclear why the broader ranges are recited if the narrower ranges are, in fact, limitations.
Therefore, claims 9, 18, 19, and 20 are indefinite. Exemplary language should either be positively recited as a claim limitation or removed from the claim altogether.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US 20190359696; form 892) in view of Bezman (US 20200199226).
Jiang teaches an anti-CX43 antibody (claim 15). Jiang does not teach the instant formulation.
Bezman teaches antibody formulations. Bezman teaches acceptable antibody formulations include those formulated with:
About  20mM histidine/histidine hydrochloride: 20 mM histidine and can include histidine hydrochloride (paragraph 436 and table 6)
A pH of about 5.5: pH 6.0 (table 6)
About 0.02% PS-80: 0.05% PS-80 (table 6)
About 1-20% w/v sucrose: 260 mM sucrose (table 6)
About 40-60 mg/mL antibody: 25 mg/mL antibody (table 6)

Bezman does not teach an anti-Cx43 antibody.

Nevertheless, substituting the antibody of Bezman for the Cx43 antibody of Jiang or, alternately, substituting the antibody formulation of Jiang with those of Bezman, would have been obvious to one of ordinary skill in the art at the time of filing.
One means of arriving at a conclusion of obviousness is set forth as rationale A in MPEP §2143. The prior art includes each and every element of the claimed invention, where the only difference is the lack of actual combination and where each element merely performs the same function as it does separately.
Another means of arriving at a conclusion of obviousness is the substitution of one element for another.
Bezman differs in the antibody formulation solely by which antibody is being stabilized. As each and every element is present and performing the same, known purpose in such formulations, the instant formulations represent an obvious variation of the reference claims. Further, this also represents a simple, predictable substitution, e.g, that the antibody-stabilizing formula of Bezman stabilizes more than one specific antibody.
Jiang differs in the formulation. However, as each and every element is present and performing the same, known purpose in such formulations, the instant formulations represent an obvious variation of the reference claims. Further, this also represents a simple, predictable substitution, e.g, that the antibody formulation of Jiang may be predictably substituted with other antibody-stabilizing formulations such as those of Bezman.
Further, inasmuch as “about” is construed more narrowly, it is noted that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP §2144.05(II).
In the same way, while Jiang and Bezman disclose examples of formulations, both documents disclose variations on those formulations. Thus, the combination of elements and their concentrations was recognized as a result-effective variable but were known as serving the purpose of stabilizing antibody formulations for pharmaceutical purposes. Thus, optimizing the particular concentrations/combinations using no more than those elements and values known in the prior art to serve the same purpose is an obvious variation.
Therefore, claim 18 would have been obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17/767171 in view of Bezman (US 20200199226; form 892).
The reference document claims the same antibody as instantly claimed; the SEQ ID NOs are identical in both documents. The reference document claims the antibody binds the same epitope (e.g., reference claims 5-8) and claims the antibody in the same method of use (e.g., reference claims 15-16).
Thus, the sole difference between the two documents is that, while the reference document requires a pharmaceutical formulation of the antibody (to treat a subject in e.g., claim 16), the reference document does not specify the parameters of this formulation.
“The specification can be used as a dictionary to learn the meaning of a term in the patent claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)(‘[W]ords in patent claims are given their ordinary meaning in the usage of the field of the invention, unless the text of the patent makes clear that a word was used with a special meaning.’); Renishaw PLC v. Marposs Societa' per Azioni, 158 F.3d 1243, 1250, 48 USPQ2d 1117, 1122 (Fed. Cir. 1998) (‘Where there are several common meanings for a claim term, the patent disclosure serves to point away from the improper meanings and toward the proper meanings.’). See also MPEP § 2111.01. 
Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized ‘that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,’ but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim. According to the court, one must first ‘determine how much of the patent disclosure pertains to the invention claimed in the patent’ because only ‘[t]his portion of the specification supports the patent claims and may be considered.’ The court pointed out that ‘this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined.’’’ MPEP §804(II)(B)(1).
In this case, those portions of the disclosure describing formulations of the antibody support the patent claims to administering the antibody to a subject.
Moreover, the specification may be used to examine utilities of a composition claim; see the decisions in Sun Pharmaceuticals v Eli Lily Fed Cir July 28, 2010; Geneva v GlaxoSmithKline 349, F.3d 1373; and Pfizer v Teva 518 F3d 1353 supporting the Office’s use of disclosed utilities of compositions when applying double patenting rejections to method claims. In this case, one utility of the reference composition claims is in a method of testing or administering the antibody and so those formulations of the antibody used in this manner may be reviewed to determine obviousness.
The reference document discloses formulation of the antibody with a buffer (PBS, i.e., phosphate buffered saline) at a pH of 6.2 (p.44-45), which is “about” 6.0 as this deviation is under 10% which the Examiner deems acceptable. PBS contains sodium chloride (AATBIO; form 892), which the instant specification teaches meets the limitations of a stabilizer (p.17).
 	Thus, instant claim 1 would have been obvious over the co-pending application but for the reference document’s lack of disclosure of a surfactant.
	Nevertheless, including a surfactant represents an obvious variation of antibody formulation. One means of arriving at a conclusion of obviousness is set forth as rationale A in MPEP §2143. The prior art includes each and every element of the claimed invention (where “the prior art” in this case may be supplemented by the reference document for a finding of obviousness-type double patenting), where the only difference is the lack of actual combination and where each element merely performs the same function as it does separately.
	Here, the antibody itself is claimed by the reference document. Every element of the formulation of that antibody was known in the art at the time of filing and serves the same purpose when producing an antibody formulation.
	Bezman is also concerned with antibody formulations. Bezman teaches acceptable antibody formulations include those formulated with:
About  20mM histidine/histidine hydrochloride: 20 mM histidine and can include histidine hydrochloride (paragraph 436 and table 6)
A pH of about 5.5: pH 6.0 (table 6)
About 0.02% PS-80: 0.05% PS-80 (table 6)
About 1-20% w/v sucrose: 260 mM sucrose (table 6)
About 40-60 mg/mL antibody: 25 mg/mL antibody (table 6)

Thus, Bezman differs in the antibody formulation solely by which antibody is being stabilized. As each and every element is present and performing the same, known purpose in such formulations, the instant formulations represent an obvious variation of the reference claims. 
Further, inasmuch as “about” is construed more narrowly, it is noted that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP §2144.05(II).
In the same way, while the reference document and Bezman disclose examples of formulations, both documents disclose variations on those formulations. Thus, the combination of elements and their concentrations was recognized as a result-effective variable but were known as serving the purpose of stabilizing antibody formulations for pharmaceutical purposes. Thus, optimizing the particular concentrations/combinations using no more than those elements and values known in the prior art to serve the same purpose is an obvious variation.
This is a provisional nonstatutory double patenting rejection.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17/767171 in view of Bezman (US 20200199226) in view of Sharma (US 20200147213; form 892)
The reference document and Bezman are discussed above and incorporated herein.
Sharma is further cited for teaching antibody formulations that include 25 mg/mL antibody, 20 mM histidine buffer, 8%w/v sucrose, 0.04% PS-80, pH of 5.0-6.0, and inclusion of aspartic acid buffer (e.g., paragraphs 10, 166, and 391).
This is a provisional nonstatutory double patenting rejection.

Conclusion
Claims 1-17 and 19-20 are allowable over the prior art. The instant antibody was disclosed prior to the instant effective filing date in WO2019195273 (form 892). However, this document shares an inventor with the instant application and so is excepted as prior art (35 USC §102(b)(1)(a) and §102(b)(2)(a)). No non-excepted prior art document discloses the instantly claimed antibody. Antibodies are well known in the art to be unpredictable when altering residues with the CDRs and disclosure of an antigen does not allow others to envisage the amino acid sequences of an antibody which will bind that antigen. As the instant claims require six CDRs which were not disclosed in combination in the prior art, the claims are allowable.

The following documents are cited as additional documents related to the prevalence of the instantly claimed formulation elements/concentrations (form 892):
-US 20190062455
- US 20120148576
- US 20080248047

Co-pending application 17/061918 was considered for double patenting purposes. This application claims the same antibody formulation of a Cx43 antibody and has an identical heavy chain. However, the CDRs of the light chain (SEQ ID NOs: 4-6) are different and so the instant application was determined to be directed entirely to a patentably distinct antibody.
Claim 20 is directed to inhibiting Cx43 hemichannels in a subject “in need thereof”. The specification provides a representative number of species of such subjects (p.27-29) and so this genus meets the written description requirement.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045. The examiner can normally be reached M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Weidner/             Primary Examiner, Art Unit 1649